                                           April 28, 2021

VIA ECF
Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    SEC v. Ripple Labs, Inc. et al., No. 20-cv-10832 (AT)(SN) (S.D.N.Y.)

Dear Judge Netburn:

        We write on behalf of Defendants Ripple Labs Inc. (“Ripple”), Bradley Garlinghouse,
and Christian A. Larsen (the “Individual Defendants” and, collectively, “Defendants”), in
response to the SEC’s April 21, 2021 letter. That letter improperly reargues two positions the
Court rejected at the April 6, 2021 discovery conference: that SEC internal documents are
categorically exempt from discovery, and that the SEC can invoke the deliberative process
privilege without searching for responsive documents, asserting the privilege on a document-by-
document basis, and producing a privilege log.

         The Court’s Order was docketed on April 8, 2021 (ECF No. 102). The SEC sought
neither reconsideration nor Rule 72 review of that Order and the 14-day period to do so has now
expired. Nonetheless, the SEC has disregarded the Court’s Order on both points. The SEC has
also ignored the Court’s directive to meet and confer in good faith on the scope of production.
On April 14, 2021, the SEC admitted that it had responsive documents, but told Defendants that
it needed more time to consider its final position as to whether and what internal documents it
would produce. A few hours before the parties’ scheduled meet-and-confer, the SEC instead
filed its letter claiming that, under the terms of the Court’s Order, it could refuse to produce any
and all internal agency communications. The Court should reject this misreading of its Order
and direct the SEC promptly to produce responsive internal documents.

I.     The Court Should Decline to Reconsider the SEC’s Arguments that Internal SEC
       Documents are Categorically Irrelevant and Need Not Be Logged

       A.      The Court Has Already Heard and Rejected the SEC’s Arguments

        At the April 6, 2021 conference, the Court stated that it was granting “in large part,”
Defendants’ motion to compel the SEC to produce documents responsive to Defendants’
Requests for Production. ECF No. 126-1 (“Tr.”) at 51:10-11. Those requests sought, inter alia,
internal communications among SEC personnel – including staff, investor-facing personnel, and
Hon. Sarah Netburn
April 28, 2021
Page 2
more senior officials – concerning whether digital assets or virtual currencies are securities. See
ECF No. 67-5, at 11-13 (Request Nos. 15-19). The Court exempted a category of email
communications, which it described as “everyday, more informal communications” that might be
exchanged between SEC staffers. Tr. at 53:7-8. But it directed the parties to meet and confer
about the production of “relevant minutes or more official internal memos” and “memos being
sent up to higher-ranking officials expressing the agency’s interpretation or views on these
matters.” Id. at 53:2-3, 10-11. The Court further stated that, “to the extent in producing these
documents there are documents that are privileged, the SEC certainly has the right and obligation
to identify privileged documents and produce the privilege log.” Id. at 53:13-16.

        The Court’s directive to meet and confer about internal minutes and memos and its
statement that the SEC had an “obligation” to produce a privilege log were not invitations for the
SEC to tell Defendants that it will produce nothing, log nothing, and reargue its opposition to any
internal document discovery at all. Yet, that is exactly what the SEC has done.

        On April 14, 2021, the parties met to discuss the Court’s Order for an hour by
videoconference. See Ex. A, Letter from A. Ceresney to J. Tenreiro, et al., at 1-2 (Apr. 19,
2021). The SEC acknowledged that it has internal memoranda that relate to XRP, bitcoin, and/or
ether that are responsive to Defendants’ discovery requests. Id. at 2. Defendants pointed out that
such memoranda were clearly within the scope of the Court’s ruling. But the SEC refused to
search for, produce, or even log them, claiming they were categorically irrelevant and protected
by deliberative process privilege. Id.

        Defendants told the SEC that its position was untenable in light of the Court’s ruling.
The SEC committed twice (once orally and once in writing) to providing a written response so
that discussions could continue. Ex. B, Email from D. Bliss to J. Guo et al. (Apr. 16, 2021)
(“We expect to be able to give you our position next week.”). Instead, without notice, the SEC
filed the current letter two hours before the parties’ scheduled April 21 meet-and-confer session
at which Defendants had asked to discuss the SEC’s position. Id. at 1-2. The SEC now asks this
Court to issue a new Order that modifies its prior ruling so that the agency need not “review or
produce internal communications,” ECF No. 126-2 – including the same documents the Court
said on April 6 “may be discoverable,” Tr. 53:12. The letter is, in all but name, a motion for
reconsideration, with no attempt to justify reconsideration under Local Rule 6.3.

       B.      The SEC’s Arguments Against Discovery of its Documents Still Lack Merit

        The SEC’s current letter adds nothing of substance to arguments previously considered
by the Court. Before ruling, the Court heard and rejected the SEC’s contention, repeated here,
ECF No. 126, at 1, 3-4, that internal documents should not be discoverable because only the
Commission’s official, public actions are relevant. See ECF No. 79 at 7; see also Tr. 50:18-24
(counsel contending that even a public speech of the Director of Enforcement was “not an
official statement of the [SEC]”). At the same time, the letter fails to address Defendants’
successful arguments for the production of internal SEC communications: such communications
may relate to relevant communications between SEC staff and market participants; they may
Hon. Sarah Netburn
April 28, 2021
Page 3
contain information about market conditions or market understanding of cryptocurrencies; and
they may show uncertainty or dissension among SEC personnel about the regulatory status of
cryptocurrencies that is relevant to Defendants’ fair notice defenses and undermines the SEC’s
recklessness allegations against the Individual Defendants. ECF No. 67, at 7; Tr. 24:7-25:16.
The SEC recently cited in another filing, ECF No. 132, at 10, a 2018 statement by then-Chair Jay
Clayton that “the SEC [was then] monitoring the cryptocurrency-related activities of the market
participants it regulates, including broker-dealers, investment advisers and trading platforms.” 1
It is reasonable to infer that, before writing that statement, Mr. Clayton reviewed the kind of
“official internal memos” to which the Court referred at the April 6 hearing.

        The SEC misses the point in arguing, as it did previously, that its “official
interpretation[s]” of the federal securities laws come only through administrative proceedings,
rulemaking, and Commission reports. See ECF No. 126, at 4; cf. Tr. 50:18-24. Internal
communications need not themselves constitute agency action to be discoverable where they
relate to communications with market participants, show market conditions or understanding, or
show it was not “so obvious that it should be known” that XRP is a security, Farmer v. Brennan,
511 U.S. 825, 836 (1994), as needed to establish the objective component of recklessness. 2

         Attempting to reargue the relevance of its documents to recklessness, the SEC contends
that it “has brought actions against over 100 individuals in the digital asset space since 2014,
including for violating Section 5 against over 50 of them.” ECF No. 126, at 2. It cites two.
Neither involved a widely traded and used currency such as bitcoin, ether, or XRP. Both
included allegations of fraud in initial coin offerings: fundraising efforts where promoters
promised to deliver future digital tokens that would entitle buyers to a high return on
investment. 3 Regulatory uncertainty about existing, legitimate cryptocurrencies would not have
defeated individual scienter against those fraud charges. It is neither surprising nor relevant that
the defendants in those cases appear not to have sought discovery to support such a defense.

        Here, by contrast, a critical issue for Defendants is whether during the relevant period a
reasonable observer of the market – aware of the same information the SEC gathered through its
monitoring – could have genuinely doubted whether XRP was a security within the meaning of
the Securities Act. The SEC must, at a minimum, prove that the Individual Defendants were
objectively reckless. See Tr. 32:6-34:9. If senior decision makers such as Mr. Clayton or former
Director Hinman expressed doubts about the status of cryptocurrencies, or if their staff expressed
such doubts through “memos being sent up to higher-ranking officials,” Id. at 53:10-11, then the

1
  Jay Clayton and J. Christopher Giancarlo, Regulators are Looking at Cryptocurrency, Wall St. J., Jan. 24, 2018,
available at https://www.wsj.com/articles/regulators-are-looking-at-cryptocurrency-1516836363.
2
  The SEC’s reference to the Tetragon case is inapposite. ECF No. 126 at 3, 5. That case involves a contract that
turns on whether the SEC “determined on an official basis,” ECF No. 126-4, at 1 (emphasis omitted), that XRP is a
security. Here, Defendants contend not that internal documents constitute official SEC “determin[ations],” but that
they are discoverable in light of the claims and defenses before this Court.
3
  See Compl. ¶¶ 22-25, SEC v. REcoin Grp. Found., LLC, No. 1:17-cv-05725-RJD-RER (filed E.D.N.Y. Sept. 29,
2017) (describing ICOs); id. ¶¶ 36-57, 74-82 (describing alleged false statements); Compl. ¶¶ 27-31, 82-87, SEC v
PlexCorps, No. 1:17-cv-07007-CBA-RML (filed E.D.N.Y. Dec. 1, 2017) (similar).
Hon. Sarah Netburn
April 28, 2021
Page 4
Individual Defendants should have access to those memos to rebut the SEC’s allegation that they
were reckless – not mistaken, or even negligent, but reckless – in believing that XRP was not a
security. And though neither the Court nor Defendants can know what the SEC’s memoranda
say before seeing them, the agency’s heated refusal to even search for (or discuss) turning over
materials it now admits exist is itself a basis to infer they are relevant to the defense of this case.

        The SEC’s letter also repeats its arguments on the scope of the deliberative process
privilege. But the Court heard and rejected the SEC’s argument that its internal documents were
categorically subject to the deliberative process privilege and that it therefore had no obligation
to search for such documents. ECF No. 79, at 10; Tr. 15:13-24. A “blanket approach to
asserting the [deliberative process] privilege is unacceptable.” Kaufman v. City of New York,
1999 WL 239698, at *4 (S.D.N.Y. Apr. 22, 1999). A “claim of deliberative-process privilege
must be lodged by the head of the agency after personal consideration of the allegedly privileged
material or by a subordinate with high authority pursuant to guidelines on the use of the privilege
issued by the head of the agency.” United States v. Wey, 252 F. Supp. 3d 237, 250 (S.D.N.Y.
2017) (quoting In re MTBE Prods. Liab. Litig., 643 F. Supp. 2d 439, 443 (S.D.N.Y. 2009)); see
also In re Terrorist Attacks on Sept. 11, 2001, 2019 WL 3296959, at *6 (S.D.N.Y. July 22, 2019)
(Netburn, J.) (collecting cases). Counsel in the SEC’s New York Regional Office, who signed
the April 21 letter, does not and cannot claim to have such authority.

        The SEC also ignores this Court’s unambiguous directive requiring the SEC to produce a
privilege log. Such a log must provide enough information about allegedly privileged documents
to permit the Court and the opposing party to make “an intelligent assessment as to whether or
not the privilege is validly asserted,” including information about authors, recipients, and subject
matter of particular documents. SEC v. Yorkville Advisors, LLC, 300 F.R.D. 152, 156 (S.D.N.Y.
2014) (internal quotation marks omitted); see Local Civ. R. 26.2. The need to consider
individual documents itself tends to narrow privilege claims: in Yorkville, the SEC initially
asserted deliberative process privilege on an impermissible “blanket basis” over “ninety-eight
privileged documents,” but ultimately narrowed that assertion to “a mere three e-mails.” 300
F.R.D. at 162-63. A similar retrenchment may well (and likely should) happen here.

II.    The Other Issues Raised in the SEC’s Letter Are Irrelevant, Unripe, or Both

        The remaining issues raised in the SEC’s letter are irrelevant to the discovery dispute
before the Court and require no action at this time. First, contrary to the SEC’s assertion (at 2),
Defendants have not asked the SEC to search the personal devices of custodians. During the
April 16 meet-and-confer, the SEC demanded a search of the Individual Defendants’ personal
devices. In response, counsel for the Individual Defendants inquired whether the SEC planned to
ask whether any SEC officials had used personal devices to discharge their official duties. The
SEC declined to answer. The SEC should complete the meet-and-confer process. Any actual
dispute can be presented to the Court if and when it is ripe.

      Second, the Court should not rule on the SEC’s claim that it is improper to add further
custodians. Defendants asked the SEC to add Eric Kringel as a custodian because, based on his
Hon. Sarah Netburn
April 28, 2021
Page 5
position as the SEC’s liaison to FinCEN in 2015, he was likely involved in communications
related to the 2015 settlement between Ripple, FinCEN, and the DOJ. Defendants’ request for
Mr. Kringel’s emails was focused on the two months before and after Ripple’s settlement with
FinCEN in May 2015, which would not require extensive document review. The SEC declined
to respond, then took the issue directly to the Court. Again, the parties should complete the
meet-and-confer process on this issue. Parties often discuss adding custodians during discovery,
and the agency cites no authority for its request (at 1-2) for an order barring Defendants from
even making such requests, and the Court should not issue one.

         Third, it is disingenuous for the SEC now to complain (at 4-5) – after complaining that
Defendants identified too many custodians, see ECF No. 79, at 9-10, and seeking to bar them
from adding more – that Defendants have not included former SEC Chair Mary Jo White or
former Director of Enforcement Andrew Ceresney, attorneys who represent Ripple in this
litigation. 4 Defendants’ custodian requests reasonably focused on times and individuals most
likely to yield responsive documents that would support their defenses. In any event, we have no
objection to the SEC now adding Ms. White and Mr. Ceresney as additional custodians. 5

III.     The Court Should Order the SEC to Produce Responsive Documents Promptly

        Despite the SEC’s refusal to complete the meet-and-confer process, that process yielded
important information: the agency has responsive internal documents. The Court should direct
the agency to produce or log those documents, subject to the exception made at the April 6
conference for informal e-mails among staff. Because the information Defendants seek is likely
to lead to discovery of other relevant, admissible evidence, Defendants will suffer prejudice if
the SEC does not produce sufficiently ahead of the close of discovery on July 2, 2021, to enable
Defendants to follow up with third parties. Time may also be needed to resolve privilege
disputes. The SEC has had ample notice of the need to search its internal documents. The Court
should order the agency to produce documents responsive to the disputed requests within two
weeks of its order resolving this dispute.


4
  In a footnote, the SEC selectively quotes from a public 2013 letter Ms. White wrote as Chair, which took no
position on whether any particular virtual currency might be a security, but stated that “interests issued by entities
owning virtual currencies or providing returns based on assets such as virtual currencies likely would be securities,”
and which gave the specific example of an “exchange-traded virtual currency trust.” Letter from Mary Jo White,
Chair, SEC, to Hon. Thomas R. Carper (Aug. 30, 2013), available at http://online.wsj.com/public/resources/
documents/VCurrenty111813.pdf. An interest in an exchange-traded trust holding virtual currencies can indeed be a
security. So can an interest in a similar trust holding interests in traditional currencies, real estate, or other forms of
property that are not themselves securities. None of that is relevant here.
5
  The SEC also objects to Defendant’s third-party subpoena to One River Asset Management, where Mr. Clayton is
now an advisor. But the SEC seeks no relief, and lacks standing to do so. See Kingsway Fin. Servs., Inc. v.
Pricewaterhouse-Coopers LLP, 2008 WL 4452134, at *3 & n.3 (S.D.N.Y. Oct. 2, 2008) (“A party generally lacks
standing to quash a subpoena directed to a non-party unless the party claims some personal right or privilege with
regard to the documents sought.”). One River is an investment adviser that develops strategies for its clients
concerning investments based on bitcoin and ether. It is likely to have relevant documents. Defendants have now
met and conferred with One River’s counsel to address any concerns about the subpoena.
Hon. Sarah Netburn
April 28, 2021
Page 6
Respectfully submitted,


/s/ Michael K. Kellogg                           /s/ Mary Jo White
Michael K. Kellogg                              Mary Jo White
(mkellogg@kellogghansen.com)                    (mjwhite@debevoise.com)
Reid M. Figel                                   Andrew J. Ceresney
Gregory M. Rapawy                               Lisa Zornberg
Collin R. White                                 Christopher S. Ford
Eliana Margo Pfeffer*                           Joy Guo
KELLOGG, HANSEN, TODD, FIGEL,                   DEBEVOISE & PLIMPTON LLP
& FREDERICK PLLC                                919 Third Avenue
Sumner Square                                   New York, NY 10022
1615 M Street, NW, Suite 400                    +1 (212) 909-6000
Washington, DC 20036
+1 (202) 326-7900

                           Attorneys for Defendant Ripple Labs Inc.


 /s/ Matthew C. Solomon                          /s/ Martin Flumenbaum
Matthew C. Solomon                              Martin Flumenbaum
(msolomon@cgsh.com)                             (mflumenbaum@paulweiss.com)
Alexander J. Janghorbani                        Michael E. Gertzman
Lucas Hakkenberg                                Meredith Dearborn
Samuel Levander                                 Justin D. Ward
CLEARY GOTTLIEB STEEN &                         Kristina A. Bunting
HAMILTON                                        PAUL, WEISS, RIFKIND, WHARTON &
2112 Pennsylvania Avenue NW                     GARRISON LLP
Washington, DC 20037                            1285 Avenue of the Americas
+1 (202) 974-1680                               New York, NY 10019
                                                +1 (212) 373-3000
Attorneys for Defendant Bradley
Garlinghouse                                    Attorneys for Defendant Christian A.
                                                Larsen




*Not Admitted in the District of Columbia; practice supervised by members of the firm.
